DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references cited by the applicants in the IDS filed 11/15/2021, have been made of record.  The examiner has considered the voluminous references.
	Attention is being made to MPEP 609.04(a)(III) with respect to concise explanation of relevance of cited references:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

Additionally, the MPEP provides additional support in a subsection entitled “Aids to Compliance with Duty of Disclosure” (SEE item 13 below):
13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In view of several of the references not having any relevance to the claimed subject matter (for example: P/N 6,445,574, P/N 6,257,758 etc.), it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, the Applicant should present a concise statement as to the relevance of that/those particular documents therein cited.

Response to Arguments
Applicant’s arguments and amendment, filed 1/3/2022, with respect to the objection to the drawings, the examiner acknowledges the amendment to the specification in combination with the drawings as being sufficient to overcome the previously cited objections have been fully considered and are persuasive.  The objection of the drawings have been withdrawn. Additionally, the applicants amendment to the specification are deemed sufficient to comply with 35 USC 112(a) or pre-AIA  35 USC 112.  
Applicant’s arguments with respect to claim(s) 1-5, 9, 10, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haanstra et al (6,732,006).  Haanstra et al discloses a vertical batch furnace assembly (SEE Figure 3) for processing wafers (114) including a cassette handling space (304); a wafer handling space (302); and a first wall (SEE Annotated Figure for clarification) separating the cassette handling space from the wafer handling space and having at least one wafer transfer opening (adjacent load port 312) in front of which, at a side of the first wall which is directed to the cassette handling space, a wafer transfer position for a wafer cassette is provided; wherein the at least one wafer transfer opening is associated with at least one cassette carrousel (322) comprising a carrousel stage having a plurality of cassette support surfaces each configured for supporting a wafer cassette (SEE column 5, lines 64-67 where it is disclosed that the carrousel holds the wafer cassettes on one or more levels), wherein the carrousel stage is rotatable by .  


    PNG
    media_image2.png
    497
    596
    media_image2.png
    Greyscale


.  


Allowable Subject Matter
Claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 18, 2022